Citation Nr: 1452156	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  11-32 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES
 
1. Entitlement to an initial compensable rating for left ankle strain from March 19, 2009 to March 13, 2014.

2.  Entitlement to an increased rating for left ankle strain after March 14, 2014
 
3. Entitlement to service connection for lumbar degenerative disc disease.
 
 
REPRESENTATION
 
Appellant represented by:  North Carolina Division of Veterans Affairs
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and spouse
 
 

ATTORNEY FOR THE BOARD
 
Ryan Frank, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from February 1985 to July 1985, and from October 2003 to February 2005.  
 
This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  
 
In March 2014, the Veteran testified at a video conference hearing before the undersigned.
 
A review of the Veteran's Virtual VA electronic claims file reveals the transcript of the March 2014 hearing.  A review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals no records.  
 
The issue of entitlement to an increased rating for left ankle strain after March 14, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1. From March 19, 2009 to March 13, 2014, the evidence is at least evenly balanced as to whether the Veteran's left ankle strain caused a moderate limitation of ankle motion.
 
2. From March 19, 2009 to March 13, 2014, the preponderance of the evidence is against a finding that the Veteran experienced a marked limitation of ankle motion as a result of his left ankle strain.
 
3. The evidence is at least evenly balanced as to whether the Veteran's lumbar degenerative disc disease is causally related to military service.  
 
 
CONCLUSIONS OF LAW
 
1. With reasonable doubt resolved in favor of the Veteran, the criteria for a 10 percent rating, but no higher, for a left ankle strain from March 19, 2009 to March 13, 2014 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2014).  
 
2.  Resolving reasonable doubt in favor of the Veteran, lumbar degenerative disc disease was incurred during active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in March 2009 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  In April 2009, the Veteran indicated that he had nothing further to submit.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, afforded him a VA examination.  Except as specified in the remand section below, there is no evidence that additional records have yet to be requested, or that additional examinations for these issues are in order.
 
The Board has reviewed all the evidence in the Veteran's claims files, which includes his written contentions, service treatment records, a private medical opinion, VA treatment records, and the VA examination report.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 
 
The Veteran testified at a hearing before the undersigned in March 2014.  During that hearing, the undersigned explained the evidentiary issues posed by the Veteran's case and the type of evidence he could submit that would strengthen his claim.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2)(2014) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).
 
Increased Rating - Ankle
 
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
In a September 2009 rating decision, the RO granted entitlement to service connection and assigned a noncompensable rating for a left ankle strain effective March 19, 2009.  The RO rated the Veteran's left ankle strain under 38 C.F.R. § 4.71a, Diagnostic Code 5271, which allows a 10 percent rating for a moderate limitation of ankle motion, and a 20 percent rating for a marked limitation of ankle motion.  
 
The basis for the RO's decision was a July 2009 VA examination that found no objective evidence of pain.  Significantly, the appellant reported pain, and the examination also revealed a plantar calcaneal spur.  Bone spurs are evidence of arthritis.  See http://www.mayoclinic.org/diseases-conditions/bone-spurs/basics/definition/con-20024478 .  (While Thurber v. Brown, 5 Vet. App. 119, 126 (1993), requires the Board to give the Veteran notice and an opportunity to respond before citing evidence outside of the record, given the favorable action taken herein, doing so would serve no purpose.)  
 
The Veteran also submitted a private medical opinion dated March 2014 in which a physician noted that the Veteran has "chronic left ankle pain."  
 
The Veteran is competent to report his own observations with regard to the severity of his symptoms, to include the subjective presence of pain.   See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In an April 2009 statement, the Veteran noted that he has been unable to run or "do a lot of walking" since the ankle injury he incurred during his active service.  In a November 2010 statement, the Veteran reported that his ankle "worsens as I stand and walk for any amount of time" and that the swelling "never goes completely down."  In an October 2011 statement, the Veteran added that he wears an ankle brace every day.  At the March 2014 hearing, the Veteran testified that he feels a "burning sensation" in his ankle and that even pushing the clutch in his truck causes pain.  He also noticed "that when I walk my left ankle it's tilting out and in.  It's like the joint is not sitting - my bones are not sitting in my ankle joint like they should be.  It's like it's caught into one side, to the outside."  
 
The Veteran's wife is also competent to report her own observations of her husband's symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In an April 2009 statement, she reported that "[b]y the end of most days his left ankle is swollen from his daily activities of simply standing and walking."  At the March 2014 hearing, she added that, by the end of the day, the Veteran's ankle is so swollen that it looks "like a softball" and is "swollen all the way around."  She also noticed "a popping, a cracking sound when he walks."  In an April 2009 statement, the Veteran's mother-in-law also reported having seen the appellant's ankle in a swollen state.
 
The evaluation of a disability involving a joint rated on limitation of motion requires consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  More specifically, painful motion with arthritis can support a compensable rating.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

The testimony of the Veteran and his wife regarding the appellant's symptoms is credible and compelling.  Based on their testimony and the evidence of a bone spur on the Veteran's ankle, the Board finds that, prior to the March 14, 2014 hearing, the appellant's symptoms most closely approximated a moderate limitation of ankle motion.  Given the lack of any actual limitation of motion during that period, and given the fact that the Veteran's ankle pain and swelling increased in severity over the course of the day, which must mean that those symptoms were generally less severe earlier in the day, the appellant's symptoms did not rise to the level of a marked limitation of motion and a 20 percent rating is not warranted.
 
The Board has considered whether there are any other Diagnostic Codes which could apply to the issue on appeal.  Physical examination has not shown, however, any other diagnoses or significant symptomatology of the ankle that could merit a higher rating.  There is no evidence that, at any point during the period on appeal, the Veteran's ankle symptoms have included ankylosis, malunion of the os calcis, or astragalus.  There is likewise no evidence that he has undergone an astragalectomy.  

Compensable ratings for degenerative arthritis may not be combined with compensable ratings for limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  Because the preponderance of the evidence is against finding that the Veteran's symptoms or medical history included any of the above, other than arthritis, the Board finds that there are no other potentially applicable Diagnostic Codes by which a higher rating or ratings can be assigned.
 
As a final matter, the Board has also considered whether the Veteran's left ankle strain represents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  38 C.F.R. § 4.71a.  The Veteran's primary symptoms are pain and swelling; because painful motion supports a finding of limited motion, the rating schedule for limited motion adequately addresses the Veteran's disability picture.  The assigned schedular evaluation is, therefore, adequate and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
 
In sum, the Veteran is entitled to a 10 percent rating between March 19, 2009 and March 13, 2014.  The preponderance of the evidence of record indicates that the Veteran's left ankle strain did not meet the criteria for a disability rating higher than 10 percent during that term.  In reaching this conclusion the Board considered the applicability of the benefit of the doubt doctrine, however, to the extent that the benefit sought on appeal is denied the preponderance of the evidence is against the claim, and as such the doctrine is not applicable to that extent. 
 
Service Connection - Back
 
The Veteran contends that he has a current low back disorder which either had its onset during or is etiologically related to injuries incurred during active duty service.
 
The Veteran entered active service for the second time in October 2003.  Later that month, he reported a low back injury after using a large adjustable wrench on the track of a recovery vehicle.  According to the Veteran's service treatment records, a November 2003 CT scan showed a "broad based disk bulge L5-S1 and L4-L5" as well as "mild multi-level facet disease."  Service treatment records also indicate that the Veteran suffered from bilateral radiculopathy to the lower extremities, and chronic lower back pain "exacerbated by flexion and or lifting any weight."  A January 2005 service treatment record contains an assessment of mechanical low back pain with a  "possible discogenic component."  
 
In July 2009, the Veteran was afforded a VA spine examination by a physician assistant.  The examiner diagnosed the Veteran with lumbar degenerative disc disease.  That physician assistant, however, opined that the disorder was not related to military service because the appellant's service treatment records did not contain an identical diagnosis.  The examiner also suggested that the Veteran was giving a "less than earnest effort" during the examination because he was capable of sitting but reported pain while bending forward.
 
The Veteran has submitted a March 2014 medical opinion from a private physician, who opined, after examining the appellant and reviewing his records and noting that symptoms began after the 2003 low back injury, that the claimant's chronic back pain was "likely precipitated" by that injury.  
 
In reviewing the Veteran's lay statements it is noted that during the July 2009 examination he reported difficulty getting around, sitting for any length of time, and bending over.  In a November 2010 statement, the Veteran noted that his low back pain did not begin until the 2003 injury, that he has experienced difficulty with standing, running and walking "for any amount of time" ever since, and that he takes "ibuprofen on a constant basis which really does not help."  He also said that "in the mornings as I get out of bed I literally go to the floor because of sharp back pains and stiffness" and that it "takes several minutes to rise to a (sic) actual standing position."  

At the March 2014 hearing, the Veteran testified that he did his best during the July 2009 VA examination to move as the examiner instructed despite it being "very much uncomfortable, because it really hurt."  He also noted continued radicular pain that manifested as sharp pain going down his legs, followed by numbness.  
 
In a lay statement submitted in April 2009, the Veteran's wife corroborated the appellant's account of going to the floor in the morning and needing several minutes to stand up.  In another April 2009 lay statement, the Veteran's mother-in-law said that she had also seen him fall to the ground, "unable to rise until the passing of sharp back pain and numbness."
 
Considering the pertinent evidence above, and resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for lumbar degenerative disc disease is warranted. 

The record does not contain service entrance examinations from either of the times the Veteran entered active service.  Absent clear and unmistakable evidence that the Veteran's low back disorder existed before he entered active service the Board must presume that the appellant's back was sound condition upon entry into active service.  38 U.S.C.A. § 1111 (West 2002).  
 
It is the Board's responsibility to assess the credibility and weight to assign to the evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to attach to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).  
 
In this case, the Veteran's medical records clearly indicate that he has a current low back disability.  The Veteran, who is competent to report on symptoms capable of observation, has also asserted continuity of symptomatology; he asserts that he began experiencing back pain during service after the October 2003 back injury and that this pain has continued to the present.  The Veteran's service treatment records clearly show that the October 2003 injury occurred and that he was thereafter diagnosed with bulging discs and facet disease during service.  
 
Finally, the March 2014 private medical opinion constitutes persuasive medical evidence that it is as least as likely as not that the Veteran's low back disability is related to his active duty service.  The March 2014 examiner is a competent and qualified physician who performed an in-person examination and reviewed the Veteran's records.  The July 2009 VA examination was performed by a physician assistant who gave his opinion under the impression that the Veteran was being insincere about his symptoms.  As the undersigned said during the March 2014 hearing, the Board finds the Veteran's testimony credible.  The Board therefore finds the March 2014 examiner's opinion to be highly probative evidence regarding the relationship between the Veteran's current low back disability and his service and of at least equal value to the July 2009 VA examiner's opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  The March 2014 opinion therefore provides competent evidence favoring the existence of a medical nexus between the Veteran's current low back disorder and the back injuries sustained in service.  As such, the medical evidence regarding the relationship between the Veteran's current low back disorder and service is at least in equipoise, and entitlement to service connection is therefore warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").
 
 
ORDER
 
Entitlement to a 10 percent evaluation, but no higher, for a left ankle strain from March 19, 2009 to March 14, 2014 is granted, subject to the laws and regulations governing the award of monetary benefits.  
 
Entitlement to service connection for lumbar degenerative disc disease is granted.  
 
 
REMAND
 
During the March 2014 hearing, the Veteran testified that the symptoms of his left ankle strain had worsened.  The Veteran has not received a VA examination for his left ankle strain since July 2009 and the March 2014 private medical opinion does not address the current severity of this disorder.  A remand is necessary to obtain an updated medical opinion.  
 
Accordingly, the case is REMANDED for the following action:
 
1. Obtain all outstanding, pertinent records of treatment of the Veteran from the Fayetteville, North Carolina VA Medical Center.  All records received should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  
 
2. Thereafter, the Veteran should be scheduled for a VA orthopedic examination to determine the current severity of his service-connected left ankle strain.  The entire claims file must be provided to the examiner, including any records contained in Virtual VA or VBMS, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished (to include X-rays if necessary), and all clinical findings reported in detail.  
 
The examiner should conduct range of motion testing of the left ankle, expressed in degrees, and discuss any findings, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion beyond what is shown clinically.  The examiner must state whether there is any evidence of ankylosis, malunion, or deformity.  
 
The examiner must discuss the Veteran's lay statements regarding the symptoms of and functional impairment caused by this disability.  
 
The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.
 
3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§3.158, 3.655 (2014).  
 
4. Ensure that the medical examination report complies with this remand.  The AOJ must ensure that the examiner has documented consideration of any records contained in Virtual VA or VBMS.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  
 
5. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


